[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________                   FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                          No. 05-13592
                                                           March 6, 2006
                      Non-Argument Calendar               THOMAS K. KAHN
                    ________________________                  CLERK

                             BIA Nos.
                            A95-905-405
                            A95-905-406

LIFAITE BARDETTE,
MAXIME ALPHONSE BARDETTE,
GETHRO BARDETTE,
NAAMA BARDETTE,
NEHEMIE BARDETTE,
JEMIMA BARDETTE,
NAOMIE BARDETTE,
HADASSA BARDETTE,

                                                                Petitioners,

                               versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.


                    ________________________

                Petition for Review of an Order of the
                    Board of Immigration Appeals
                   _________________________

                          (March 6, 2006)
Before BLACK, BARKETT and FAY, Circuit Judges.

PER CURIAM:

       Lead petitioner, Lifaite Bardette, her husband, Maxime Alphonse, and their

children, Gethro, Naama, Nehemie, Jemima, Naomie, and Hadassa, through

counsel, petition for review of the Board of Immigration Appeals’ (“BIA’s”) order,

summarily affirming the immigration judge’s (“IJ’s”) decision denying their

applications for asylum and withholding of removal under the Immigration and

Nationality Act (“INA”), INA §§ 208, 241, 8 U.S.C. §§ 1158, 1231.1 The

petitioners argue that the IJ’s determination that they failed to establish statutory

eligibility for this relief from removal was not supported by substantial evidence.

For the reasons set forth more fully below, we deny their petition.

       On December 20, 2000, Gethro Bardette (“Gethro”), a native and citizen of

Haiti, entered the United States as a non-immigrant visitor for pleasure, with

authorization to remain in the United States until June 19, 2001. In February 2001,

Gethro filed an application for relief from removal and supporting documents,

conceding that he had left Haiti by boat and had entered the United States in



       1
            Because the petitioners have not challenged on appeal the denial of their petition for
withholding of removal under the United Nations Convention on Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment (“CAT”), filed pursuant to 8 U.S.C. §§ 1158,
1241(b)(3), 8 C.F.R. § 208.16(c), they have abandoned our review of this claim. See Sepulveda
v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding that, “[w]hen an appellant
fails to offer argument on an issue, that issue is abandoned”).
                                                   2
August 2000, without authority.2 Gethro contended in his application that, if he

returned to Haiti, he would be persecuted by the Lavalas Party on account of his

political opinion and his membership in the “Association des Jeunes du Millenium

pour une Haiti Milleure” (“Youth Group”), which was organized to help young

people “stay out of [] wrongdoing[s].” On July 24, 2001, the former Immigration

and Naturalization Service (“INS”)3 denied Gethro’s application and referred it to

an IJ for further removal proceedings.

       On February 19, 2002, Lifaite Bardette (“Bardette”) last entered the United

States as a non-immigrant for pleasure, with permission to remain until August 18,

2002.4 In June 2002, Bardette filed an application for relief from removal and

supporting documents,5 asserting that she would be persecuted by the Lavalas

Party, based on Gethro’s and her husband’s membership in the Youth Group and




       2
         Gethro conceded during the evidentiary hearing in these proceedings that, in addition to
including other false information in his February 2001, asylum application, he used a false name,
“Githo Mike Bardette.”
       3
        On November 25, 2002, President Bush signed into law the Homeland Security Act of
2002, Pub. L. No. 107-296, 116 Stat. 2135. This legislation created a new Department of
Homeland Security, abolished the INS, and transferred its functions to the new department.
       4
          Bardette included in her application for relief from removal that she previously had
entered the United States on March 19, 1978, October 22, 2001, and July 14, 2001.
       5
        These supporting documents included (1) birth certificates and passports for each
family member, and (2) a certificate of marriage.
                                                3
their political opinion.6 On August 22, 2002, the INS also denied Bardette’s

application and referred it to the IJ for further proceedings.

       The INS subsequently served the petitioners with notices to appear

(“NTAs”), charging them with removability for either remaining in the United

States for a period longer than permitted, pursuant to INA § 237(a)(1)(B), 8 U.S.C.

§ 1227(a)(1)(B), or for being present in the United States without having been

admitted or paroled, pursuant to INA § 212(a)(6)(A)(i), 8 U.S.C.

§ 1182(a)(6)(A)(i). In September 2002, on Gethro’s request, the IJ consolidated

his case with his family’s pending removal proceedings. Moreover, in November

2002, Bardette and her family appeared before an IJ and conceded the petitioners’

removability. Bardette, however, stated that she intended to renew her application

for relief from removal based on political asylum and withholding of removal.

       On February 24, 2004, at a hearing on the petitioners’ consolidated

applications for relief from removal, Bardette and Gethro, who were the only

witnesses, offered the following testimony. Bardette, who was self-employed and

owned a fabric shop in Haiti from 1983 through 2000, entered the United States six

times before her last entry in February 2002. After initially stating that she, her

husband, and Gethro were active in the Youth Group, Bardette conceded that she,



       6
          Bardette included as riders in her application for relief her husband and her minor
children, who also were natives and citizens of Haiti.
                                                  4
herself, was not a member, and that the Youth Group’s purpose was to help “youth

do what was right,” including avoiding drugs and prostitution. Gethro joined the

organization in 1999. In March 2000, Gethro started hosting a weekly radio

program on Radio Caraibe in downtown Port-au-Prince, through which he

addressed the youth and told them that “the government wasn’t there to help them,

that some of them were armed.”

      Bardette further testified that, on March 31, 2000, after Gethro criticized the

Haitian government, six police officers arrested him and two other persons and

detained them for two weeks. During this detention, Gethro was beaten and a

female colleague allegedly was raped. Upon Gethro’s release, Bardette and her

family, other than Gethro, moved to another residence, where they resided from

2000 to 2003. Gethro, on the other hand, moved in with a family friend in the

neighborhood of Saint-Marc.

      One month after Gethro’s arrest, four men dressed in civilian clothing came

to Bardette’s residence and asked about Gethro’s whereabouts. Although Bardette

did not recognize these men, she believed that they were police officers because

“they mentioned it.” When Bardette refused to disclose Gethro’s address to these

men, they entered her residence, looked around, held her at gunpoint, hit her leg

with a baton, and took documents relating to the Youth Group. Additionally, in

November 2000, when Bardette’s husband and Gethro were driving to Gethro’s
                                          5
school, an unidentified group of persons stole their vehicle at gunpoint and stated

that they knew that Bardette’s husband did not like the Lavalas Party. Despite this

statement, however, Bardette believed that these persons stole the vehicle because

they “needed the car.” Bardette did not report this theft. Instead, Bardette

arranged for Gethro to travel to the United States in December 2000.7

       In January 2001, after Gethro’s departure and one day after Bardette gave

birth to her youngest son, she arrived home and found a note accusing her family

of being against the Lavalas Party. In February 2001, Bardette’s husband was

attacked in their fabric store by men whom she believed belonged to the Lavalas

Party. In June 2001, Bardette’s husband traveled to the United States with a

visitor’s visa. Bardette, however, did not leave Haiti with the rest of her children

until February 2002, after she was robbed by persons whom she believed were

supporters of the Lavalas Party. Bardette further testified that she (1) feared that, if

she and her family returned to Haiti, they would be attacked by members of the

Lavalas Party; and (2) did not believe that she could relocate within Haiti because

her house was in Port-au-Prince.




       7
          Bardette also testified that, prior to Gethro traveling to the United States in December
2000, he had applied for a visa on April 14, 2000, and had entered the United States on July 10,
2000, after which he had stayed for two months and had not sought asylum, purportedly due to
his mother’s initial wish that he complete his studies in Haiti.
                                                   6
      Gethro also testified, stating that, in 1999, he joined the Youth Group, which

sought to educate young people about the social, economic, and political situations

in Haiti, and which was supported by the International Republican Institute

(“IRI”). As an assistant to the Vice President of the Youth Group, Gethro was in

charge of public relations. Additionally, on Fridays from February 2000 through

March 31, 2000, he hosted a radio show on Radio Caraibe, which covered the

social, political, and economic aspects of Haiti. On March 31, 2000, immediately

after Gethro finished his radio show, police officers arrested him and detained him

in the national penitentiary for two weeks, during which time he was severely

beaten. He ultimately was released due to his parents’ efforts. Because he was

told that he was mistreated due to his radio show and that his life was in danger, he

stopped hosting the radio show after his arrest. He, however, resumed attending

his school classes and received unspecified threats.

      Gethro further testified that, in July 2000, he left Haiti and came to the

United States with his father on vacation, during which visit he did not request

asylum or any other form of protection. However, after he returned to Haiti in

September 2000, and after witnessing persons steal his father’s car at gunpoint and

receiving more threats on his way to school, he realized that the situation in Haiti

had not changed. Moreover, although he had attempted to live with another family

in Saint-Marc, this family ultimately asked him to leave their home because the
                                           7
family believed they were in danger. Gethro also stated that (1) he feared returning

to Haiti because of general civil violence against students; and (2) he lied in his

February 2001 asylum application because another person actually prepared the

application for Gethro to sign.

      The government submitted for the IJ’s review the U.S. State Department’s

2001 Country Report on Human Rights Practices for Haiti (“2001 Country

Report”). The 2001 Country Report included that, although Haiti is a republic with

an elected president, a bicameral legislature, and a constitution, many of the

constitution’s provisions are not respected in practice, and the political impasse

and violence stemming from the May 2000 election, whereby the Lavalas Party

maintained controlled of the Senate, and the November 2000 election of President

Aristide, continued in 2001. Although the Haitian National Police (“HNP”) had

received substantial international assistance and made some initial progress, it had

remained a “fledgling institution with inadequate resources,” with “[a]llegations of

corruption, incompetence, and narcotics trafficking affect[ing] all [of its] levels,”

and with some members committing human rights abuses, including extrajudicial

killings. The HNP and local officials illegally arrested at least 50 persons in 2001,

with some of those persons being beaten. Additionally, radio stations continued to

receive anonymous threats, including death threats, and the government proved

unable or unwilling to provide adequate security to them.
                                           8
      At the conclusion of the evidentiary hearing, the IJ found all of the

petitioners removable, denied their applications for asylum and withholding of

removal under the INA, and ordered them removed to Haiti. The IJ first discussed

that, although Gethro had not attempted to hide his February 2001, asylum

application, it did not contain his real name or date of birth, and it fraudulently

stated that he had entered without inspection seeking asylum, instead of with a

visa. The IJ also noted that, although the alleged persecution had occurred within

the past four years and Radio Caraibe still was in existence, Gethro had not

produced documentary evidence that corroborated his testimony that he (1) was a

leader in the IRI, (2) had a radio show on Radio Caraibe’s air waves in 2000, and

(3) had been arrested immediately following a radio broadcast. The IJ discussed

that it had found “somewhat implausible” and “not particularly credible” Gethro’s

testimony that, at age 17, he was interviewing political candidates on a large radio

broadcast in Port-au-Prince. Moreover, the IJ noted that, although Bardette

testified that Gethro had been arrested on March 31, 2000, beaten, and released two

weeks later, a photograph that was taken for his visa during that same time period

did not reflect that he received numerous and severe beatings.

      Additionally, the IJ discussed that, although Bardette had testified that

persons with the HNP had beaten her and taken things from her son’s room, as well

other people stealing her husband’s car and robbing her at gunpoint, she did not
                                           9
otherwise provide identification about the persecutors, she did not identify what

items were taken from her son’s room, and the robbery was for the purpose of

taking her money. The IJ explained that, although the political situation in Haiti

was “particularly tumultuous,” these events involved thefts, instead of activities

showing a connection with the family’s political activities. The IJ also found either

“somewhat odd” or inconsistent the facts that (1) Bardette testified she did not

know how Gethro was released from jail but that it was pursuant to a court order,

while Gethro testified that his parents had orchestrated the release and made no

mention of a judge; (2) Bardette did not know if her husband or Gethro filed a

police report relating to the theft of the vehicle; and (3) she did not know whether

her husband knew the identity of any of the persons who had beaten him in the

fabric shop and accused him of being anti-Lavalas.

      The IJ further explained that the petitioners’ traveling back and forth to Haiti

on different occasions following the onset of the alleged persecution was not “the

behavior of individuals who are genuinely in fear of their lives on account of past

persecution.” The IJ noted that, even if the petitioners had been harassed by

members of the Lavalas Party, their reasons why they did not attempt to relocate

within Haiti were not compelling. The IJ, then, found as follows:

      [A]lthough the [petitioners] have provided testimony which is for the
      most part consistent with the statements in the [asylum application],
      the [c]ourt does not find that they have sustained their burden of proof
                                          10
      to present detailed, specific, and credible testimony regarding their
      claims for the aforementioned reasons. The fact that the testimony is
      consistent is not dispositive. Rather, the [c]ourt looks to the failure to
      present corroborating documentation as well as failure to present
      detailed and specific information regarding their so-called political
      activities. The [c]ourt also, as noted above, finds certain salient
      features of the claims to be somewhat implausible at best and suspect
      at worst.

The IJ, therefore, concluded that the petitioners had failed to meet their burden for

asylum, as well as the higher “more likely than not” burden for withholding of

removal under the INA. Moreover, after the petitioners appealed this decision, the

BIA summarily affirmed it, without opinion.

      The petitioners argue on appeal that, because the IJ either did not make an

explicit finding regarding credibility, or he based his findings on speculation and

conjecture, this Court should not conclude that the IJ reached an adverse credibility

determination that is dispositive on appeal. The petitioners also assert that the IJ

erred in finding that they failed to establish past persecution or a well-founded fear

of future persecution based on political opinion. The petitioners specifically assert

that the IJ erred in requiring them to produce corroborating evidence of past

persecution. Furthermore, the petitioners argue that the IJ erred in relying on the

fact that they made return trips to Haiti, and in requiring them to establish that they

could not avoid future persecution by relocating within Haiti.




                                           11
      As a preliminary matter, when, as in this case, the BIA adopts the IJ’s

opinion in full, instead of rendering its own opinion, we review the IJ’s decision.

See D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004). To the

extent that the IJ’s decision was based on a legal determination, our review is de

novo. Id. at 817. On the other hand, the IJ’s factual determinations are reviewed

under the substantial evidence test, and we “must affirm the [IJ’s] decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. at 817-18 (quoting Al Najjar v. Ashcroft, 257 F.3d

1262, 1283-84 (11th Cir. 2001)). Thus, the IJ’s factual determinations will be

reversed “only when the record compels a reversal; the mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc), cert. denied, 125 S.Ct. 2245 (2005).

      Also as a preliminary matter, if credible, an alien’s testimony may be

sufficient to sustain the burden of proof without corroboration. Forgue v. U.S.

Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “Conversely, an adverse

credibility determination alone may be sufficient to support the denial of an asylum

application.” Id. However, we have concluded that, when an IJ “says not that [the

IJ] believes the asylum seeker or [that] [the IJ] disbelieves her . . . the reviewing

Court is left in the dark,” and that an IJ must make a “clean determination[] of
                                           12
credibility.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005)

(internal quotations omitted). Thus, we concluded in Yang that, although the IJ

made a reference to the petitioner’s claim as a “ridiculous fabrication” and stated

that his testimony was “extremely inconsistent and [made] absolutely no sense

whatsoever,” these statements did not constitute an adverse credibility

determination that was dispositive on appeal. Id.

      In the instant case, the IJ noted that Gethro had included false information in

his asylum application, as well as failing to produce corroborating evidence. The

IJ also discussed that he had found “somewhat implausible” and “not particularly

credible” Gethro’s testimony relating to his radio show on Radio Caraibe.

Similarly, the IJ discussed that (1) Bardette’s testimony relating to Gethro being

beaten was contradicted by Gethro’s visa photograph, and (2) her statements

relating to other alleged acts of harassment was either “somewhat odd” or

inconsistent. Additionally, the IJ found that the petitioners had not “sustained their

burden of proof to present detailed, specific, and credible testimony regarding their

claims.” Similar to the facts in Yang, however, the IJ did not clearly state that he

was making an adverse credibility finding. Indeed, the IJ discussed that the

petitioners’ testimony was consistent with their allegations in their applications.

The IJ, therefore, did not made an adverse credibility determination that is

dispositive on appeal.
                                          13
       An alien who arrives in, or is present in, the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security or the Attorney General has discretion to grant asylum if the alien meets

the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1).8 A

“refugee” is defined as

       any person who is outside any country of such person’s nationality or,
       in the case of a person having no nationality, is outside any country in
       which such person last habitually resided, and who is unable or
       unwilling to return to, and is unable or unwilling to avail himself or
       herself of the protection of, that country because of persecution or a
       well-founded fear of persecution on account of race, religion,
       nationality, membership in a particular social group, or political
       opinion . . ..

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). “The asylum applicant carries

the burden of proving statutory ‘refugee’ status.” D-Muhumed, 388 F.3d at 818.

       To establish asylum eligibility, the petitioner must, with specific and

credible evidence, demonstrate (1) past persecution on account of a statutorily

listed factor, or (2) a “well-founded fear” that the statutorily listed factor will cause

future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. If the

petitioner demonstrates past persecution, there is a rebuttable presumption that he

has a well-founded fear of future persecution. 8 C.F.R § 208.13(b)(1). If he


       8
         Pursuant to the REAL ID Act, INA § 208(b)(1), 8 U.S.C. § 1158(b)(1), was amended
to add “The Secretary of Homeland Security or the Attorney General,” as if enacted on March 1,
2003. See Pub.L. 109-13, 119 Stat. 231 (May 11, 2005), Division B, Sec. 101, 8 U.S.C.
§ 1158(b)(1) and note (1).
                                              14
cannot show past persecution, then the petitioner must demonstrate a well-founded

fear of future persecution that is both subjectively genuine and objectively

reasonable. Al Najjar, 257 F.3d at 1289. The subjective component can be proved

“by the applicant’s credible testimony that he or she genuinely fears persecution,”

while the objective component “can be fulfilled either by establishing past

persecution or that he or she has a good reason to fear future persecution.” Id.

(quotation omitted).

      An alien seeking withholding of removal under the INA similarly must show

that his “life or freedom would be threatened in that country because of the alien’s

race, religion, nationality, membership in a particular social group, or political

opinion.” INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The burden of proof for

withholding of removal, however, is “more likely than not,” and, thus, is “more

stringent” than the standard for asylum. Sepulveda, 401 F.3d at 1232.

      To the extent the petitioners are challenging the IJ’s determination that they

failed to establish past persecution on account of membership in a social

organization or political opinion, “[p]ersecution on account of . . . political opinion

. . . is persecution on account of the victim’s political opinion, not the

persecutor’s.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437-38 (11th Cir. 2004)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 816, 117

L.Ed.2d 38 (1992) (emphasis in original)). The applicant must present “specific,
                                           15
detailed facts showing a good reason to fear that he will be singled out for

persecution on account of such an opinion.” Al Najjar, 257 F.3d at 1287. Thus,

evidence that either is consistent with acts of private violence, or that merely shows

that a person has been the victim of criminal activity, does not constitute evidence

of persecution based on a statutorily protected ground. Sanchez, 392 F.3d at 438.

      Bardette and Gethro asserted during the evidentiary hearing that, following

Gethro’s criticizing the government during a broadcast he gave on Radio Caraibe,

he was detained and beaten by police officers for two weeks. Moreover, Bardette

testified that (1) four men whom she believed were police officers entered her

residence, hit her with a baton, and took document’s relating to Gethro’s youth

group; (2) persons who stated that they knew that Bardette’s husband did not like

the Lavalas Party stopped Bardette’s husband and son and stole their vehicle; (3) in

February 2001, someone left a note at her home accusing her family of being

against the Lavalas Party; and (4) her husband was attacked in the family’s fabric

store by men whom Bardette believed belonged to the Lavalas Party.

      However, assuming for purposes of argument that these acts constituted

persecution, instead of “isolated incidents of verbal harassment or intimidation,”

see Sepulveda, 401 F.3d at 1231 (explaining that “mere harassment does not

amount to persecution,” and that persecution is “an extreme concept requiring

more than a few isolated incidents of verbal harassment or intimidation”), the
                                          16
petitioners did not establish that this persecution was on account of membership in

a social group or imputed opinion, see Al Najjar, 257 F.3d at 1287. Bardette only

could speculate that members of the Lavalas Party were responsible for entering

her residence and assaulting her, stealing her purse, and attacking her husband in

their fabric store.

       Bardette also conceded that she believed that, despite their statements

regarding the Lavalas Party, the persons who stole her husband’s vehicle did so

because they “needed the car.” See Sanchez, 392 F.3d at 438. Although Gethro

stated that he was detained immediately following his radio broadcast, he described

the message of his broadcasts as including general commentary that “the

government wasn’t there to help them, that some of them were armed.” The note

Bardette received in February 2001, also only generally accused her family of

“being against” the Lavalas Party. Additionally, the IJ, after determining that the

testimony was, at best, weak, did not err in considering the fact that the petitioners

failed to produce corroborating evidence. See Yang, 418 F.3d at 1201 (explaining

that, when the applicant’s testimony is weak, there is a greater need for

corroborating evidence). Thus, the petitioners did not present “specific, detailed

facts” that demonstrated past persecution based on a protected factor.

       Additionally, the petitioners failed to demonstrate, in the alternative, a future

threat to their life or freedom in Haiti, based on a protected factor. To the extent
                                           17
the petitioners are arguing that the IJ erred in relying on the fact that they made

return trips to Haiti following their entry into the United States in concluding that

they did not have a subjective fear, the record reflects that the IJ merely considered

this fact, in addition to its other factual findings, in reaching his decision. Indeed,

despite that Bardette entered the United States in July and October 2001, and

Gethro previously traveled to the United States in July 2000, neither of them

sought asylum relief during these visits. Additionally, despite that Gethro and

Bardette’s husband went to the United States in 2000 and 2001, she remained in

Haiti with their remaining five minor children until February 2002.

       Moreover, the record does not compel a determination that the IJ erred in

concluding that the petitioners failed to establish a well-founded objective fear of

future persecution, as the last alleged act of persecution, that is, the theft of

Bardette’s purse, occurred in February 2002, two years before the petitioners’

applications for relief from removal were denied. Gethro also stopped hosting the

radio show after his arrest in March 2000, and did not testify that he subsequently

was an active member of the Youth Group.

       Finally, to the extent the petitioners are arguing that the IJ erred in requiring

them to show that they could not avoid future persecution by relocating within

Haiti, we recently clarified that a “country-wide” requirement exists, such that “it

is not unreasonable to require a refugee who has an internal resettlement alternative
                                            18
in his own country to . . . establish that such an option is unavailable. See

Arboleda v. U.S. Att’y Gen., No. 04-13049, slip op. at 896 (11th Cir. Jan. 3, 2006)

(quoting Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1327 (11th Cir. 2001)).

We also discussed in Arboleda that, since 2001, the regulations have codified the

country-wide requirement, and have instructed the IJ to consider whether “under

all the circumstances it would be reasonable to expect the applicant [to relocate].”

Id. (quoting 8 C.F.R. § 1208.13(b)(2)(ii)).9 After examining the relevant country

reports for Colombia, we concluded in Arboleda that the FARC operates country-

wide in Colombia, and that the government, therefore, had failed to show that

relocation was a viable option for the petitioners, whom the BIA presumed had

suffered past persecution, to escape future persecution. See id. at 899-900.

       Unlike the facts in Arboleda, however, the petitioners in the instant case

failed to establish past persecution. Thus, they had the burden of establishing a

well-founded fear of future persecution that was both subjectively genuine and

objectively reasonable. See Al Najjar, 257 F.3d at 1289. Moreover, as discussed



       9
          The regulations identify the following non-exclusive considerations that are relevant to
this “reasonableness” determination:

       whether the applicant would face other serious harm in the place of suggested
       relocation; any ongoing civil strife within the country; administrative, economic
       or judicial infrastructure; geographical limitations; and social and cultural
       restraints, such as age, gender, health, and social and familial ties.

See 8 C.F.R. § 1208.13(b)(3).
                                                19
above, the petitioners failed to demonstrate that they will be singled out for

persecution on account of a protected factor. Thus, even if we were to conclude

that the 2001 Country Report for Haiti established country-wide persecution, a

contrary conclusion would not be compelled by this evidence. See Sepulveda, 401

F.3d at 1232 n.7 (affirming IJ’s denial of asylum, despite the inclusion in the 1999

and 2000 Country Reports for Colombia that guerillas exercised an influence

throughout the country, because the petitioner had failed to establish that she

would be singled out for persecution on account of a protected ground).

      Accordingly, we conclude that the IJ’s denial of asylum and withholding of

removal was supported by substantial evidence. See Adefemi, 386 F.3d at 1027;

see also Mazariegos, 241 F.3d at 1324-25 n.2 (explaining that, “if an applicant is

unable to meet the ‘well-founded fear’ standard for asylum, he is generally

precluded from qualifying for either asylum or withholding of [removal]”). We,

therefore, deny the petition.

      PETITION DENIED.




                                          20